DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sims et al. (WO 2016/077534 A1).
With regard to claim 1, Sims et al. teach a monitoring device for monitoring fluid passing from a fluid reservoir and through a drip tube of a tubing set, comprising: an emitter mounted on the monitoring device (Figs. 5 member 350); a detector mounted on the monitoring device (Figs. 5 member 355); the emitter being positioned to emit electromagnetic radiation toward the detector (Pg. 25 line 15-Pg. 26 line 27); the detector being positioned relative to the emitter to receive to receive the electromagnetic radiation from the emitter and to generate a detector signal in response to electromagnetic radiation received from the emitter (Figs. 5, Pg. 25 line 15-Pg. 26 line 27); the emitter and detector being positionable about the tubing set, whereby the electromagnetic radiation passes through the drip tube from the emitter to the detector (Figs. 5 about 45); a processor in communication with the detector (Fig. 3 230, Pg. 17 lines 13-23); a memory having stored programming instructions operable by the processor to detect a plurality of fluid drops passing through the drip tube based on the detector signal, and further to determine a flow rate for the fluid based on the detected plurality of drops (Fig. 3 220, Pg. 18 line 12-Pg. 19 line 13); a mechanical flow restrictor in-line with the tubing set (Figs. 2 member 50, Pg. 15 lines 4-14); and a weight sensor coupled to the fluid reservoir and in communication with the processor, the weight sensor being configured to detect a weight of the fluid reservoir when the fluid reservoir is hanging in suspension (Figs. 1, 4f, 4g, member 30, Pg. 20 line 18-Pg. 21 line 2); the memory further having stored programming instructions to cause the mechanical flow restrictor selectively increase or decrease fluid flow through the tubing set as a function of a change in detected weight of the fluid reservoir and the detected plurality of drops over a period of time (see at least Pg. 18 line 12-Pg. 19 line 13, Pg. 27 lines 7-22, Pg. 28 last paragraph, Pg. 39 lines 17-26, Fig. 3, Fig. 13).
With regard to claim 8, see Fig. 1A member 20, Pg. 13 lines 11-12.
With regard to claim 9, Sims et al. teach a monitoring device for monitoring fluid passing from a fluid reservoir and through a drip tube of a tubing set, comprising: a detector (Figs. 5 member 355) positioned to receive to receive electromagnetic radiation from an emitter and to generate a detector signal in response to the electromagnetic radiation received from the emitter (Figs. 5, Pg. 25 line 15-Pg. 26 line 27); the emitter and detector being positionable about the tubing set, whereby the electromagnetic radiation passes through the drip tube from the emitter to the detector (Figs. 5 about 45); a processor in communication with the detector (Fig. 3 230, Pg. 17 lines 13-23); 206.381.3300 " F 206.381.3301a memory having stored programming instructions operable by the processor to detect a plurality of fluid drops passing through the drip tube based on the detector signal (Fig. 3 220, Pg. 18 line 12-Pg. 19 line 13); a mechanical flow restrictor in-line with the tubing set (Figs. 2 member 50, Pg. 15 lines 4-14); and a weight sensor coupled to the fluid reservoir and in communication with the processor, the weight sensor being configured to detect a weight of the fluid reservoir when the fluid reservoir is hanging in suspension (Figs. 1, 4f, 4g, member 30, Pg. 20 line 18-Pg. 21 line 2); the memory further having stored programming instructions to cause the mechanical flow restrictor selectively increase or decrease fluid flow through the tubing set as a function of a change in detected weight of the fluid reservoir (see at least Pg. 18 line 12-Pg. 19 line 13, Pg. 27 lines 7-22, Pg. 28 last paragraph, Pg. 39 lines 17-26, Fig. 3, Fig. 13).
With regard to claims 11-13, see at least Fig. 13, Pg. 4 lines 1-21, Pg. 47 line 21-Pg. 48 line 11, the flow rate is adjusted based on readings from the drop detector and weight sensor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 10, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sims et al. (WO 2016/077534 A1) as applied to claims 1 and 9 above, and further in view of Feng et al. (US 2011/0205074 A1).
With regard to claims 2 and 10, Sims et al. teach a device substantially as claimed but do not specifically disclose filtering sources of noise.  However, Feng et al. teach an IV monitoring system which uses software to filter out noise to achieve accurate weight measurements ([0018], [0043]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a filter in Sims et al. as Feng et al. teach this is beneficial for filtering out the noise for an accurate measurement.
With regard to claims 3, 4, 14, and 15, see Pg. 15 lines 4-14.
With regard to claims 5 and 16, see at least Pg. 8 lines 18-25, Pg. 35 lines 7-9, Pg. 47 lines 14-15.
With regard to claim 6, 7, 17, and 18, see Pg. 24 lines 36-37, strain gauge is integrally mounted to the reservoir via the beam.
With regard to claim 19, see Fig. 1A member 20, Pg. 13 lines 11-12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783